Order of the Supreme Court, New York County (Martin Evans, J.), entered on or about February 11, 1992, which granted petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs and without disbursements.
The instant application was made within 30 days after *391expiration of the 90-day time limit, and alleges that petitioner fell outside her apartment door as a result of respondent’s negligence in maintaining the hallway. In exercising their broad discretion under General Municipal Law § 50-e (5) to grant leave to file a late notice of claim, the courts consider all relevant factors, including the length of the delay. Where, as here, the delay is relatively short, and the municipality cannot show prejudice, it is not an abuse of discretion to grant leave (see, Matter of Sutton v Town of Schuyler Falls, 185 AD2d 430). Concur — Milonas, J. P., Ellerin, Ross and Asch, JJ.